Title: Benjamin Franklin to John Adams, 18 Jul. 1786
From: Franklin, Benjamin
To: Adams, John


          
            
              Sir,
            
            

              Philada.

              July 18. 1786.
            
          

          Mr Swanwick at whose Request I write
            this Line to your Excellency, will acquaint you with his Motives for desiring it. If you
            can in any way contribute to the Success of an Application he is making in Behalf of his
            Father, you will serve in the Son a constant firm Friend of the American Cause, and
            otherwise a most worthy Character much respected here.
          You will also greatly oblige, / Sir, / Your Excellency’s most
              obedt / & most humble Servant
          
            
              B Franklin
            
          
        